            Case 2:19-cv-01560-JAD-VCF Document 79
                                                77 Filed 12/22/20
                                                         12/21/20 Page 1 of 3
                                                                            5




     JESSE SBAIH & ASSOCIATES, LTD.
1    Jesse M. Sbaih (#7898)
2    Ines Olevic-Saleh (#11431)
     The District at Green Valley Ranch
3    170 South Green Valley Parkway, Suite 280
     Henderson, Nevada 89012
4    Tel    (702) 896-2529
     Fax    (702) 896-0529
5    Email: jsbaih@sbaihlaw.com
6    Attorneys for Relator

7                                     UNITED STATES DISTRICT COURT

8                                            DISTRICT OF NEVADA
9     UNITED STATES OF AMERICA ex rel.                  Case No.: 2:19-cv-01560-JAD-VCF
10    TALI ARIK, M.D.
                                                        STIPULATION AND ORDER FOR
11                    Plaintiffs/Relators,              EXTENSION OF TIME TO FILE
                                                        RESPONSE TO
12    vs.                                               (1) DEFENDANTS IRFAN MIRZA, M.D.’s
13                                                      AND VISTA HEALTH’S MOTION TO
      DVH HOSPITAL ALLIANCE, LLC, d/b/a                 DISMISS RELATOR’S SECOND
14    DESERT VIEW HOSPITAL; VALLEY                      AMENDED COMPLAINT (ECF NO. 70);
      HEALTH SYSTEM LLC, d/b/a THE
15    VALLEY      HEALTH         SYSTEM;                (2) DEFENDANTS IRFAN MIRZA, M.D.’s
      UNIVERSAL HEALTH SERVICES, INC.;                  AND VISTA HEALTH’S MOTION FOR
16                                                      JOINDER TO MOTION TO DISMISS
      VISTA HEALTH MIRZA, M.D. P.C. d/b/a               SECOND AMENDED COMPLAINT BY
      VISTA HEALTH; and IRFAN MIRZA, M.D.               DEFENDANT DVH HOSPITAL
17
                                                        ALLIANCE, LLC (ECF NO. 71); AND
18
                      Defendants,                       (3) DEFENDANTS IRFAN MIRZA, M.D.’s
19                                                      AND VISTA HEALTH’S MOTION FOR
                                                        JOINDER TO MOTION TO DISMISS
20                                                      SECOND AMENDED COMPLAINT BY
                                                        DEFENDANTS VALLEY HEALTH
21                                                      SYSTEM LLC AND UNIVERSAL
                                                        HEALTH SERVICES, INC. (ECF NO. 76)
22
                                                        [First Request]   ECF No. 77
23

24
              PLAINTIFF UNITED STATES OF AMERICA ex rel. TALI ARIK, M.D. (“Plaintiff”), by
25
     and through his counsel of record, JESSE SBAIH & ASSOCIATES, LTD., and DEFENDANTS
26
     VISTA HEALTH MIRZA, M.D. P.C. d/b/a VISTA HEALTH; and IRFAN MIRZA, M.D.
27
     (collectively “Defendants”), by and through their counsel of record, the law firm of SKLAR
28
     WILLIAMS PLLC, hereby stipulate and agree that the time for Plaintiff to file his responses and

                                                 Page 1 of 5
           Case 2:19-cv-01560-JAD-VCF Document 79
                                               77 Filed 12/22/20
                                                        12/21/20 Page 2 of 3
                                                                           5




1    Defendants to file their replies, will be extended as set forth herein with respect to the following

2    documents:

3            (1) DEFENDANTS IRFAN MIRZA, M.D.’s AND VISTA HEALTH’S MOTION TO

4    DISMISS RELATOR’S SECOND AMENDED COMPLAINT (ECF NO. 70) (henceforth

5    “Defendants’ Motion to Dismiss”);

6            (2) DEFENDANTS IRFAN MIRZA, M.D.’s AND VISTA HEALTH’S MOTION FOR

7    JOINDER TO MOTION TO DISMISS SECOND AMENDED COMPLAINT BY DEFENDANT

8    DVH HOSPITAL ALLIANCE, LLC (ECF NO. 71) (“Defendants’ Joinder to Motion to Dismiss by

9    DVH”); AND

10           (3)   DEFENDANTS IRFAN MIRZA, M.D.’s AND VISTA HEALTH’S MOTION FOR

11   JOINDER TO MOTION TO DISMISS SECOND AMENDED COMPLAINT BY DEFENDANTS

12   VALLEY HEALTH SYSTEM LLC AND UNIVERSAL HEALTH SERVICES, INC. (ECF NO. 76)

13   (henceforth “Defendants’ Joinder to Motion to Dismiss by VHS and UHS”).

14           Plaintiff’s response to Defendants’ Motion to Dismiss and Defendants’ Joinder to Motion to

15   Dismiss by DVH are currently due on December 29, 2020, while Plaintiff’s response to Defendants’

16   Joinder to Motion to Dismiss by VHS and UHS are currently due on December 30, 2020.

17           The parties hereby stipulate that the due date for Plaintiff’s Responses to Defendants’ Motion

18   to Dismiss, Defendants’ Joinder to Motion to Dismiss by DVH, and Defendants’ Joinder to Motion to

19   Dismiss by VHS and UHS be extended to January 18, 2021 and the Defendants’ Replies to same be

20   extended to February 8, 2021.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                   Page 2 of 5
         Case 2:19-cv-01560-JAD-VCF Document 79
                                             77 Filed 12/22/20
                                                      12/21/20 Page 3 of 3
                                                                         5




1                                             Reason for Extension

2           The subject extensions are sought due to upcoming end-of-the-year holidays and as well as

3    Plaintiff’s counsel’s already demanding litigation schedule in the beginning of 2021. This is the first

4    request for extension and it is made in good faith and not for the purpose of delay.

5
      DATED this 21st day of December, 2020.              DATED this 21st day of December, 2020.
6
      JESSE SBAIH & ASSOCIATES, LTD.                      SKLAR WILLIAMS PLLC
7

8     /s/ Jesse. M. Sbaih                                 /s/Crane M. Pomerantz
      Jesse M. Sbaih                                      Crane M. Pomerantz, Esq.
9     JESSE SBAIH & ASSOCIATES, LTD                       SKLAR WILLIAMS PLLC
      The District at Green Valley Ranch                  410 S. Rampart Blvd., Ste. 350
10    170 South Green Valley Parkway, Suite 280           Las Vegas, NV 89145
      Henderson, Nevada 89012                             Attorneys for Defendants
11
      Attorneys for Plaintiff
12

13                                                   ORDER

14
            IT IS SO ORDERED.
15
            Dated this __ day of ______________, 2020.
16
                                               _________________________________
                                                  _______________________________
17                                             U.S. District Judge Jennifer A. Dorsey
                                                  U.S.December
                                               Dated:  DISTRICT  22,COURT
                                                                     2020 JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                     Page 3 of 5
